TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00454-CR



                              Ernesto Amador Sanchez, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 04-771-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant seeks to appeal from the trial court’s judgment convicting him of

aggravated sexual assault. According to the trial court’s judgment, appellant pled guilty to the

charge in exchange for a twenty-five year sentence and the waiver of two other charges. On

March 22, 2005, the trial court entered a judgment in accordance with that agreement. Appellant

filed his notice of appeal on May 10, 2008. The trial court has certified that the cause was a plea

bargain case and that appellant has no right of appeal. See Tex. R. App. P. 25.2(d); see also Tex. R.

App. P. 26.2 (notice of appeal must be filed within thirty days of date sentence is imposed). Thus,

the appeal is dismissed. See Tex. R. App. P. 25.2(d).
                                           ___________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 29, 2008

Do Not Publish




                                              2